IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                  :   No. 763 CAP
                                                :
                     Appellee                   :   Appeal from the Judgment of
                                                :   Sentence entered February 28,
                                                :   1994 in the Court of Common Pleas,
               v.                               :   Philadelphia County, Criminal
                                                :   Division at Nos. CP-51-CR-
                                                :   1035061-1991. (Nunc Pro Tunc
 AARON JONES,                                   :   appeal rights reinstated on
                                                :   December 14, 2017.)
                     Appellant                  :



                             CONCURRING STATEMENT

JUDGE DUBOW:                                           FILED: September 21, 2020

        I join the per curiam order quashing this appeal pursuant to Commonwealth v.

Reid, 752 CAP. I write separately only to note that because former Justice Castille was

not involved in the actual prosecution against Jones that resulted in the death sentence,

Williams v. Pennsylvania, ___ U.S. ___, 136 S. Ct. 1899 (2016), does not apply to this

case.